Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This Exchange Agreement dated as of June 30, 2020 (this “Agreement”), is made by
and between Acacia Research Corporation, a Delaware corporation (the “Company”),
Merton Acquisition HoldCo LLC, a Delaware limited liability company and
wholly-owned Subsidiary of the Company (“Merton”) and Starboard Value LP (the
“Designee”) on behalf of itself and on behalf of the funds and accounts under
its management that as of the date hereof hold, or that will after the date
hereof hold, Preferred Shares, Series A Warrants, Series B Warrants and/or Notes
(collectively, the “Starboard Funds”).

 

W I T N E S S E T H

 

WHEREAS, the Company, the Designee and certain Starboard Funds have entered
into, among others, that certain Securities Purchase Agreement, dated as of
November 18, 2019 (the ”Securities Purchase Agreement”);

 

WHEREAS, pursuant to the Securities Purchase Agreement, as supplemented by that
certain Supplemental Agreement dated as of June 4, 2020 between the Company and
the Designee on behalf of the Starboard Funds: (i) on November 18, 2019 the
Company issued to certain Starboard Funds an aggregate of 350,000 Preferred
Shares and Series A Warrants to purchase an aggregate of 5,000,000 shares of
Common Stock, (ii) on February 25, 2020 the Company issued to certain Starboard
Funds Series B Warrants to purchase an aggregate of 100,000,000 shares of Common
Stock and (iii) on June 4, 2020, the Company issued Notes (the “June 4 Notes”)
to certain Starboard Funds in an aggregate principal amount of $115,000,000;

 

WHEREAS, the Company and the Designee, on behalf of itself and on behalf of the
Starboard Funds that hold the June 4 Notes (the “Holders”), have agreed that
each of the June 4 Notes shall be exchanged and replaced in their entirety by
new notes issued by Merton in favor of each of the Holders in the form attached
hereto as Exhibit A (the “New Notes”), to be dated as of the date hereof, in the
original aggregate principal amount of $115,000,000, to the same Starboard Funds
in the same respective amounts as the June 4 Notes; and

 

WHEREAS, the Company and the Designee, on behalf of itself and on behalf of the
Holders, have agreed that the Company shall execute and deliver a Guarantee in
favor of each of the Holders in the form attached hereto as Exhibit B (the
“Parent Guarantee”), to be dated as of the date hereof.

 

WHEREAS, the Company and the Designee, on behalf of itself and on behalf of the
Holders, have agreed that the Company and certain of its Subsidiaries and
Affiliates shall execute and deliver (i) a Pledge and Security Agreement in the
form attached hereto as Exhibit C (the “New Security Agreement”), to be dated as
of the date hereof, and (ii) a Stock Pledge Agreement in the form attached
hereto as Exhibit D (the “New Pledge Agreement”), to be dated as of the date
hereof.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

1.       Definitions. Unless otherwise specified herein, all capitalized terms
used and not defined herein shall have the meanings ascribed to them in the
Securities Purchase Agreement or the June 4 Notes, as applicable.

 

2.       Surrender of June 4 Notes. On the date hereof, the Company shall pay
all accrued and unpaid Interest with respect to the June 4 Notes to the
Starboard Funds holding the June 4 Notes by wire transfer of immediately
available funds pursuant to written wire instructions provided by the Designee
to the Company prior to the date hereof. Upon (i) the issuance of the New Notes
and (ii) the payment of accrued and unpaid Interest with respect to the June 4
Notes to the Starboard Funds holding the June 4 Notes as set forth in the
immediately preceding sentence, the Designee, on behalf of the Holders, hereby
surrenders to the Company all of its right, title and interest in and to the
June 4 Notes and releases the Company from all of its obligations thereunder in
exchange for the New Notes. As soon as practicable following the date hereof,
the Designee shall cause the June 4 Notes to be physically delivered to the
Company for cancellation pursuant to written delivery instructions provided by
the Company in writing.

 

 

 



 1 

 

 

3.       Issuance of New Note. Merton hereby agrees to issue the New Notes in
favor of the Holders and to duly execute and deliver the New Security Agreement,
and to cause the New Pledge Agreement, the New Security Agreement and other
applicable Security Documents to be duly executed and delivered by its
applicable Subsidiaries and Affiliates, to the Starboard Funds holding the June
4 Notes to be exchanged for New Notes as contemplated herein and to Starboard
Value Intermediate Fund LP, in its capacity as collateral agent for such
Starboard Funds. The parties hereby acknowledge and agree that (i) New Notes
shall be deemed issued pursuant to the Securities Purchase Agreement and shall
be deemed “Notes” with respect to all the Transaction Documents, including,
without limitation, the Supplemental Agreement, and (ii) the issuance of the New
Notes shall be deemed an “Additional Closing” with respect to all the
Transaction Documents and, accordingly, the issuance of the New Notes shall be
subject to the satisfaction (or waiver in writing by the Company or the
Starboard Funds, as applicable) of the applicable conditions set forth in
Sections 6 and 7 of the Securities Purchase Agreement, including that the
Company and Merton shall bring down all applicable representations and
warranties set forth in Section 3 of the Securities Purchase Agreement to the
date hereof (or, to the extent made as of a certain date, as of such date) and,
for which purpose, all references to (i) the Notes and (ii) the Company in the
Securities Purchase Agreement, shall be deemed to refer to (ii) the New Notes
and (ii) the Company and Merton, respectively; provided, however, that, for
purposes of the representation contained in Section 3(pp) of the Securities
Purchase Agreement, the Company and Merton have noted (and Designee and the
Holders hereby acknowledge) that any financial information relating to the 2020
calendar year made available by the Company on, or at any time prior to, the
date hereof with respect to the Company or any of its Subsidiaries, while
prepared in good faith based on reasonable assumptions, has not been audited and
therefore may be subject to change). For the avoidance of doubt, the only
payment owed by the Designee and the Starboard Funds with respect to the
Additional Closing deemed to occur on the date hereof is the surrender of the
June 4 Notes in accordance with Section 2.

 

4.       Release of Liens. Upon execution and delivery of the New Notes and the
tender of the June 4 Notes in exchange therefor, the parties to that certain
Pledge and Security Agreement, dated as of June 4, 2020 (the “Security
Agreement”), among the Company and each subsidiary of the Company party thereto,
in favor of Starboard Value Intermediate Fund LP, in its capacity as collateral
agent for the Buyers (the “Collateral Agent” and, together with the other
parties to the Security Agreement, the “Loan Parties”) agree (i) they shall have
no further recourse to the Loan Parties with regards to the indebtedness
evidenced by the June 4 Notes, (ii) all outstanding indebtedness (including,
without limitation, all principal, interest and fees) and all other obligations
of the Company and the other Loan Parties under or relating to the June 4 Notes
and the Security Documents in respect of the June 4 Notes are and shall be
satisfied in full and irrevocably discharged, terminated and released, (iii) all
security interests and other Liens granted to or held by the Collateral Agent
for the benefit of the Collateral Agent in any Collateral (as defined in the
Security Agreement) as security for such indebtedness or such other Obligations
are and shall be forever and irrevocably satisfied, released and discharged
without any action by any Person, (iv) the Security Documents in respect of the
June 4 Notes shall terminate and be of no further force or effect other than
those provisions therein that specifically survive termination and (v) the Loan
Parties (or their respective counsel or designees) shall be automatically
authorized to file the UCC (as defined in the Security Agreement) termination
statements annexed hereto as Exhibit E, and to file intellectual property
releases, to deliver control agreement terminations, to deliver landlord
agreement terminations, and to file or deliver all other instruments, releases
and documents reasonably necessary to evidence the release of the Collateral
Agent’s security interests and other Liens in the Collateral; provided, however,
that, notwithstanding anything to the contrary, all indemnification,
reimbursement and other obligations of such guaranties, security agreements,
pledge agreements and other Security Documents that expressly survive that
termination of any Security Document in respect of the June 4 Notes shall
continue in full force and effect. Further, the Collateral Agent agrees to take
all reasonable additional steps requested by the Loan Parties, at the sole
expense of the Loan Parties, as may be necessary to release its security
interests in the Collateral.

 

5.       Agreements and Amendments to Securities Purchase Agreement.

 

a.       In accordance with Section 9(e) of the Securities Purchase Agreement,
the Company and the Designee representing the Required Holders (as defined in
the Securities Purchase Agreement) hereby agree to amend the Securities Purchase
Agreement, as set forth in this Section 5, which amendments shall be binding
upon each Buyer and holder of Securities and the Company.

 

b.       As of the execution and delivery of this Agreement by the Company and
the Designee, the definition of “Transaction Documents” set forth in Section
3(b) of the Securities Purchase Agreement shall be amended to add this
Agreement, the New Notes, the New Security Agreement, the New Pledge Agreement
and the Parent Guarantee to such definition.

 

 

 



 2 

 

 

c.       The Company hereby acknowledges and agrees that any Stockholder Notes
to be issued to the Company’s stockholders (i) shall rank pari passu with or
junior in right of payment to the New Notes, (ii) if secured, shall rank pari
passu with or junior in right of security to the Liens on the Collateral
securing the New Notes, (iii) cannot be guaranteed by any Person that does not
also guarantee the New Notes and (iv) cannot be more favorable than the New
Notes to the respective holders thereof.

 

d.       The parties hereby acknowledge and agree that the New Notes shall be
deemed issued pursuant to the Securities Purchase Agreement and shall be deemed
“Notes” with respect to all the Transaction Documents.

 

6.       Amendment to Supplemental Agreement. In accordance with Section 16 of
the Supplemental Agreement, the Company and the Designee hereby agree that all
references in (i) Sections 2 and 7 of the Supplemental Agreement to “June 2020
Approved Investment Notes” shall refer to the New Notes, mutatis mutandis and
(ii) Section 6 of the Supplemental Agreement to “SPA Notes” shall include a
reference to the New Notes, mutatis mutandis.

 

7.       Amendment to the Series B Warrants. In accordance with Section 9 of the
Series B Warrants, the Company and the Designee representing the Required
Holders (as defined in the Series B Warrants) hereby agree to amend the Series B
Warrants to add the New Notes to the definition of the term “Note”. For the
avoidance of doubt, New Notes may be tendered pursuant to a Note Cancellation
under the Series B Warrants on the terms set forth in the Series B Warrants and
the New Notes.

 

8.       Agreement regarding Registration Rights Agreement. In accordance with
Section 11 of the Registration Rights Agreement, the Company and the Designee
representing the Required Holders (as defined in the Registration Rights
Agreement) hereby agree that, notwithstanding anything to the contrary in the
Securities Purchase Agreement and the Registration Rights Agreement, the New
Notes shall not be considered “Notes” as defined in the Registration Rights
Agreement.

 

9.       Satisfaction of Conversion Right. Notwithstanding anything to the
contrary in the Certificate of Designations, the Company and the Designee on
behalf of itself and the Starboard Funds hereby acknowledge and agree that
delivery of New Notes in the form attached hereto as Exhibit A hereto shall
satisfy the delivery of Exchange Notes pursuant to Section 16(i) of the
Certificate of Designations.

 

10.       Post-Closing Covenants. Notwithstanding anything to the contrary, and
subject to the terms of the New Security Agreement and the New Pledge Agreement,
as applicable:

 

a.       Within thirty (30) calendar days after the date hereof (or such later
date as determined by the Collateral Agent in its reasonable discretion), the
Collateral Agent shall have received an account control agreement, with respect
to each account referred to in Schedule IV of the Security Agreement as of the
date hereof, in form and substance satisfactory to the Collateral Agent, duly
executed by the Company and/or Guarantors, as applicable, and such bank or
financial institution (as applicable), or enter into other arrangements, as
required under Section 5(i) of the Security Agreement, in form and substance
satisfactory to the Collateral Agent, in each case, subject to the terms of the
New Security Agreement.

 

b.       Within five (5) Business Days after the date hereof (or such later date
as determined by the Collateral Agent in its reasonable discretion), the
Collateral Agent shall have received all certificates and/or instruments
evidencing the Pledged Interests (as defined in the New Security Agreement and
the New Pledge Agreement, as applicable) as of the date hereof, accompanied by
undated instruments of transfer executed in blank, as applicable.

 

c.       Within thirty (30) calendar days after the date hereof (or such later
date as determined by the Collateral Agent in its reasonable discretion), the
Collateral Agent shall have received applicable property and liability insurance
certificates and endorsements (including loss payable endorsements), in form and
substance reasonably satisfactory to the Collateral Agent, naming the Collateral
Agent as an additional insured and as mortgagee (as applicable) as its interests
may appear with respect to all such property and liability insurance policies
referred to in Section 5(e)(i) of the New Security Agreement and in each case,
maintained by the Company and/or Guarantors, as applicable, as of the date
hereof.

 

 

 



 3 

 

 

d.       Within ten (10) Business Days hereof (or such later date as determined
by the Collateral Agent in its reasonable discretion), the Collateral Agent
shall have received the results of customary searches for UCC financing
statements, tax liens and judgment liens filed on or prior to the date hereof,
against the Company, Merton, Acacia Research Group LLC and any property of the
foregoing, which results will not show any such liens (other than Permitted
Liens).

 

e.       Within five (5) Business Days after the date hereof (or such later date
as determined by the Collateral Agent in its reasonable discretion), the
Collateral Agent shall have received evidence of filed UCC-3 termination
statements and a patent security agreement termination, in each case, in form
and substance reasonably satisfactory to the Collateral Agent, relating to the
discharge, termination and release of Liens granted pursuant to the Security
Agreement and that certain Patent Security Agreement, dated as of June 4, 2020,
respectively.

 

f.       Within five (5) Business Days hereof (or such later date as determined
by the Collateral Agent in its reasonable discretion), the Collateral Agent
shall have received, with respect to RRI Investments LLC, customary joinder
agreement to the New Pledge Agreement dated as of the date hereof, in form and
substance reasonably satisfactory to the Collateral Agent.

 

g.       Any breach of this Section 10 shall be deemed an “Event of Default” (as
defined in the New Notes) under the New Notes.

 

11.       Representations and Warranties.

 

a.       The Designee represents and warrants to the Company, and the Company
represents and warrants to the Designee and the Starboard Funds holding the June
4 Notes to be exchanged for New Notes in accordance with this Agreement, that,
as of the date hereof: (i) such Person is an entity duly organized and validly
existing under the laws of the jurisdiction of its formation, has the requisite
power and authority to execute and deliver this Agreement and to carry out and
perform all of its obligations under the terms of this Agreement; (ii) this
Agreement has been duly executed and delivered on behalf of such Person, and
this Agreement constitutes the valid and legally binding obligation of such
Person enforceable against such Person in accordance with its terms, except as
such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies; (iii) the execution, delivery and
performance by such Person of this Agreement and the consummation by such Person
of the transactions contemplated hereby will not (1) result in a violation of
the organizational documents of such Person, (2) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Person is a party, or (3) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Person, except in the case of clause (2) and (3) above,
for such conflicts, defaults, rights or violations which would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the ability of such Person to perform its obligations hereunder; and (iv) for
the purposes of Rule 144 of the 1933 Act, as in effect on the date hereof, each
such Person hereby acknowledges and agrees that, in the event of an exercise of
Series B Warrants pursuant to a Note Cancellation (as defined in the Series B
Warrants) tendering the New Notes, (1) the holding period of the New Notes may
be tacked onto the holding period of the June 4 Notes; and (2) the holding
period of the June 4 Notes and New Notes may be tacked onto the holding period
of the Series B Warrant Shares, and neither the Company nor Merton agrees not to
take a position contrary thereto or inconsistent with this Section 11(a)(iv).

 

 

 



 4 

 

 

b.       In addition, the Company hereby represents and warrants to the Designee
and the Starboard Funds holding the June 4 Notes to be exchanged for New Notes
in accordance with this Agreement, that, as of the date hereof: (i) the Board of
Directors of the Company approved the resolutions set forth in Schedule A
attached hereto; (ii) no Subsidiary, other than Acacia Research Group, LLC
(“ARG”), has any (a) Material Claims or Liabilities, whether direct or indirect,
absolute, accrued or contingent, that would be required to be reflected on a
balance sheet prepared with respect to such Person on a stand-alone basis in
accordance with GAAP, (b) unusual forward or long-term commitments, (c)
unrealized or anticipated losses from any unfavorable commitments, (d) contracts
or commitments, including leases or with employees, except as set forth on
Schedule B attached hereto, which, for purposes of the New Notes, shall not be a
breach of Section 10 (g)(i)(3) thereof; or (e) litigation, arbitration or
dispute, including regarding tax (clause (a) to and including clause (e) are
collectively referred to herein as “Obligations”), other than legal and
professional fees and royalty sharing arrangements, and related contracts or
commitments, accrued in the ordinary course of the patent assertion business,
and, in the case of (e), litigation with respect to such Subsidiaries as
plaintiffs in Intellectual Property litigation, (iii) neither the Company, nor
Merton or any of their respective Subsidiaries has any knowledge of any event,
circumstance or information that that would give rise to a reasonable basis for
the assertion against any Subsidiary, other than ARG, of any future Obligations
material to such Subsidiary on a stand-alone basis, (iv) to the Company's
knowledge, no Subsidiary, other than ARG, has conducted any business or
operations or has had any liabilities or obligations or owned any asset or been
party to any agreement during the last five (5) years, or, since such Subsidiary
has been formed if such Subsidiary was formed within the last five (5) years,
other than their ordinary course activities of purchasing and licensing
intellectual property and liabilities incidental to such activities; and (v) the
Subsidiaries listed on Schedule C attached hereto, represent all Material
Subsidiaries (as defined below) of the Company. As used herein, (i) “Material
Subsidiary” means any Subsidiary of the Company that, (x) had total revenues for
the twelve (12) month period ended March 31, 2020 that were equal to, or more
than, 1% of the consolidated revenues of the Company and its Subsidiaries or (y)
as of March 31, 2020 held 1% or more of the consolidated assets of the Company
and its Subsidiaries, (ii) “Material Claims or Liabilities” means claims or
liabilities to third parties greater than $1 million, and (iii) “Company’s
Knowledge” means the actual knowledge or belief of Clifford Press, Al Tobia,
Marc Booth, Meredith Simmons, Richard Rosenstein, Li Yu, Jennifer Graff or
Nadereh Russell.

 

12.       Fees and Expenses. The Company shall within three (3) Business Days of
the date hereof reimburse the Designee or its designee(s) for all reasonable and
documented costs and expenses incurred in connection with the transactions
contemplated hereby (including all legal fees and disbursements in connection
therewith, documentation and implementation of the transactions contemplated
hereby), which aggregate amount shall not exceed $100,000 without the prior
approval of the Company.

 

13.       Indemnification. In consideration of the Designee’s execution and
delivery of this Agreement and in addition to all of the Company’s other
obligations under this Agreement and the other Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless the Designee, each
Starboard Fund and each other holder of the Securities and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”), as incurred, from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement, any other
Transaction Document or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, any other Transaction
Document or any other certificate, instrument or document contemplated hereby or
thereby, (c) any cause of action, suit or claim brought or made against such
Indemnitee by the Company or a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of this
Agreement, any other Transaction Document or any other certificate, instrument
or document contemplated hereby or thereby or any advice or assistance provided
to or on behalf of the Company by any Indemnitee at the request of the Company,
(ii) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (iii) the
status of such Buyer or holder of the Securities as an investor in the Company
pursuant to the transactions contemplated by this Agreement and any of the other
Transaction Documents. For the avoidance of doubt, the indemnification set forth
in this Section 13 is intended to apply, and shall apply, to direct claims
asserted by the Designee or any Starboard Fund against the Company as well as
any third party claims asserted by an Indemnitee (other than the Designee or a
Starboard Fund) against the Company. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities that is permissible under applicable law. Except as
otherwise set forth herein, the mechanics and procedures with respect to the
rights and obligations under this Section 13 shall be the same as those set
forth in Section 7 of the Registration Rights Agreement.

 

 

 



 5 

 

 

14.       Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under the Securities Purchase
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof to the fullest extent enforceable under
applicable law. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

15.       Counterparts; Headings. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. The headings of this Agreement are
for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

 

16.       Severability. If any provision of this Agreement is prohibited by law
or otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

17.       Amendments. Any amendments or modifications hereto must be executed in
writing by all parties hereto.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 



 6 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

COMPANY:

 

ACACIA RESEARCH CORPORATION

 

 

By: /s/ Clifford Press

Name: Clifford Press

Title: Chief Executive Officer

 

 

 

 

[Signature Page to Exchange Agreement]

 



 7 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

MERTON:

 

MERTON ACQUISITION HOLDCO LLC

 

 

By: /s/ Marc Booth

Name: Marc Booth

Title: Chief Executive Officer

 

 

 

 

 

 

[Signature Page to Exchange Agreement]

 

 8 

 



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

DESIGNEE:

 

 

 

STARBOARD VALUE LP

 

 

By: /s/ Jeffrey C. Smith

Name: Jeffrey C. Smith

Title: Authorized Signatory

 

 

 

 

 

 

[Signature Page to Exchange Agreement]

 



 9 

 

 

EXHIBIT A

 

Form of New Note

 

 

 



 10 

 

 

EXHIBIT B

 

Form of Parent Guarantee

 

 

 

 

 

 11 

 



EXHIBIT C

 

New Security Agreement

 

 

 

 



 12 

 

 

EXHIBIT D

 

New Pledge Agreement

 

 

 

 



 13 

 

 

EXHIBIT E

 

Termination Statements

 

 

 



 14 

 

 

Schedule A

Approval under Rule 16b-3

 

 

 



 15 

 

 

Schedule B

Contracts or Commitments

 

 

 

 

 



 16 

 

 

Schedule C

Material Subsidiaries

 

 

 

 

 

 

 



 17 

 